Case 1:19-cv-05458-RPK-VMS Document 11 Filed 03/16/20 Page 1 of 3 PageID #: 46

                                     TROY LAW, PLLC
                           ATTORNEYS / COUNSELORS AT LAW
               Tel: (718) 762-1324 troylaw@troypllc.com Fax: (718) 762-1342
                    41-25 Kissena Boulevard, Suite 103, Flushing, NY 11355

                                                   March 16, 2020

Via ECF
Hon. Rachel P. Kovner, U.S.D.J.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

        Re:    Response to Defendants’ Letter Requesting a Pre-Motion Conference in
               anticipation for a Motion to Dismiss

        1:19-cv-5458 (RPK) (JO) Stidhum v. 161-10 Hillside Auto Ave., LLC, et al.

Your Honor,

        This office represents the Plaintiff in the above-referenced matter. We write to
respectfully respond to the Defendants’ letter which requests for a pre-motion conference in
anticipation of their motion to dismiss Plaintiff’s discrimination claims for failure to state a claim
upon which relief can be granted under Rule 12(b)(6) of the Federal Rules of Civil Procedure.

  I.    Relevant Procedural History

        On September 25, 2019, Plaintiff LETICIA FRANCINE STIDHUM (“Plaintiff”) filed a
Complaint in this Court setting forth sex discrimination claims pursuant to the Pregnancy
Discrimination Act (“PDA”), Title VII of the Civil Rights Act of 1964 (“Title VII”), as amended,
42 U.S.C. 2000e et seq.; New York State Human Rights Law (“NYSHRL”), NY Exec. § 290 et
seq.; and New York City Human Rights Law (“NYCHRL”) NYC Admin. § 8-107(22), et seq.
(“NYC Pregnancy Worker Fairness Act”). D.E. [1].

        Prior to this filing, Plaintiff timely filed the discrimination charge against her former
employers with the Equal Opportunity Employment Commission (“EEOC”) on or about April
19, 2019 (EECO Charge No. 520-2019-04747). Compl. ¶ 3. On July 19, 2019, the EEOC issued
to Plaintiff a Notice of Right to Sue. See id. at ¶ 4. The Notice of Right to Sue indicated, among
other things, that (i) “it is unlikely that the EEOC will be able to complete its administrative
proceeding within 180 days from the filing of [the] charge;” (ii) “[t]he EEOC [terminated] its
proceeding of [the] charge;” and (iii) Plaintiff must file her lawsuit under Title VII “in a federal
or state court WITHIN 90 DAYS of your receipt of [the] notice.” See D.E. [1-4].




5440548v.1
Case 1:19-cv-05458-RPK-VMS Document 11 Filed 03/16/20 Page 2 of 3 PageID #: 47

Hon. Rachel P. Kovner, U.S.D.J.
March 16, 2020
Page 2 of 3

  II.   Legal Standard

         To survive a motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil
Procedure, a complaint must set forth “enough facts to state a claim to relief that is plausible on
its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also Fed. R. Civ. P. 12(b)(6).
“A claim has facial plausibility when the plaintiff pleads factual content that allows the Court to
draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009). In reviewing a motion to dismiss pursuant to Rule 12(b)(6) of
the Federal Rules of Civil Procedure, the Court must accept the factual allegations set forth in the
complaint as true and draw all reasonable inferences in favor of the non-moving party. See
LaFaro v. New York Cardiothoracic Grp., PLLC, 570 F.3d 471, 457 (2d Cir. 2009).

 III.   Argument

        “As a precondition to filing a Title VII claim in federal court, a plaintiff must first pursue
available administrative remedies and file a timely complaint with the EEOC.” Deravin v. Kerik,
335 F.3d 195, 200 (2d Cir. 2003); see also 42 U.S.C. § 2000e–5(e) and (f). This Circuit and
several other sister circuits have “ruled that Title VII exhaustion operated as an affirmative
defense, with the burden on the defendant.” Hardaway v. Hartford Public Works Department,
879 F.3d 486, 490 (2d Cir. 2018) (holding that the district court erroneously dismissed the
plaintiff’s third amended complaint by ruling that the Title VII exhaustion is a pleading
requirement rather than an affirmative defense); see Silverstein v. Massapequa Union Free
School District, 18-cv-4360 (RRM) (AKT), 2019 WL 4888673, at *6 (E.D.N.Y., 2019) (citing
Hardaway); Lopez v. City of New York, 18-cv-149 (MKB), 2019 WL 3716815, at *4 (E.D.N.Y.
2019) (citing Hardaway and denying defendant’s motion to dismiss for failure to exhaust
plaintiff’s Title VII race discrimination claims); Akinde v. New York City Health and Hospital
Corporation, 2019 WL 4392959, at *9 (S.D.N.Y., 2019) (citing Hardaway and refusing to
decide the merits of Defendants’ exhaustion argument which “is not a basis upon which the
[c]ourt may dismiss Plaintiffs’ Title VII [] claims”).

        “[W]e have repeatedly held that, ‘the failure to exhaust administrative remedies is a
precondition to bring a Title VII claim in federal court, rather than a jurisdictional requirement.’”
Hardaway, 879 F.3d at 489 (citing Fowlkes v. Ironworkers Local 40, 790 F.3d 378, 385 (2d Cir.
2015)).

        Plaintiff timely filed the charge with the EEOC and obtained a right-to-sue letter. See
Legnani v. Alitalia Linee Aeree Italiane, S.P.A., 274 F.3d 683, 686 (2d Cir. 2001) (describing
Title VII exhaustion as requiring a timely filing of a complaint with the EEOC and obtaining a
right-to-sue letter). Here, Defendants do not dispute the facts that Plaintiff timely filed her
discrimination charge with the EEOC on or about April 19, 2019, and the EEOC issued to her a
Notice of Right to Sue on July 19, 2019. The letter stated that the EEOC was unlikely to

                                                  2
5440548v.1
Case 1:19-cv-05458-RPK-VMS Document 11 Filed 03/16/20 Page 3 of 3 PageID #: 48

Hon. Rachel P. Kovner, U.S.D.J.
March 16, 2020
Page 3 of 3

complete the administrative proceeding within the set deadline and terminated the charge. While
Plaintiff had 90 days from July 19, 2019 to initiate a lawsuit in a federal court, she did by filing a
Complaint on September 25, 2019. Therefore, Plaintiff had exhausted the Title VII remedies
before initiating the action before this Court. In particular, failure to exhaust administrative
remedies raises “no jurisdictional bar to the claim proceeding in federal court.” Fowlkes, 790
F.3d at 384.

       As a result, Plaintiff respectfully responds to the Defendants’ request for a pre-motion
conference for an anticipated motion to dismiss under Rule 12(b)(6) and request that Defendants’
request for the pre-motion conference be denied.

        We thank the Court for its time and consideration in this matter.

                                                  Respectfully submitted,
                                                  TROY LAW, PLLC

                                                   /s/ John Troy
                                                  John Troy, Esq.
                                                  Attorney for Plaintiffs




JT/ll

cc: via ECF
    all counsel of record




                                                  3
5440548v.1
